IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PEGGY AMBLER, AN ADULT INDIVIDUAL, :          No. 93 MAL 2020
AND JOHN AMBLER, AN ADULT          :
INDIVIDUAL,                        :
                                   :          Petition for Allowance of Appeal
                Petitioners        :          from the Order of the
                                   :          Commonwealth Court
                                   :
            v.                     :
                                   :
                                   :
BOARD OF SCHOOL DIRECTORS OF       :
THE HATBORO-HORSHAM SCHOOL         :
DISTRICT, AND HATBORO-HORSHAM      :
SCHOOL DISTRICT, A POLITICAL       :
SUBDIVISION,                       :
                                   :
                Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.